In an action to recover damages for personal injuries, and for medical expenses and loss of services, the appeal is from so much of a judgment entered on a jury verdict as is in favor of respondents against appellants. Judgment insofar as appealed from unanimously affirmed, with costs. Respondent Grace Simonetti was a passenger in appellants’ motor vehicle which collided with the motor vehicle of the defendants Lindner. Respondents called the driver of the Lindner car as a witness. On redirect examination respondents offered in evidence the report to the Motor Vehicle Bureau signed and filed by the witness. Over appellants’ objection that it was self-serving and not contradictory of the testimony of the witness, the report was received in evidence. Its reception was proper in view of the statements therein contained contradictory to the oral testimony given by the witness. (Civ. Prae. Act, § 343-a; Englberger v. Hulse, 261 App. Div. 921, affd. 286 N. V. 653.) Present — Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.